 In the Matter of FOOTE BROS. GEAR AND MACHINE CORPORATIONandUNITED FOREMEN OF AMERICACase No. 1.3-R-3008.-Decided April 12, 1946Me88rs.Winston, Strawn & Shaw, by Mr. G. B. Christensen,ofChicago, Ill., andMr. Arthur W. Coppin,of Chicago, Ill., for theCompany.Me88r8. Meyers & Meyer.,sbyMr. Ben Meyers,of Chicago, Ill., forthe Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Foremen of America; hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Foote Bros.Gear and Machine Corporation, Chicago, Illinois, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before J. G. Evans, Trial Exam-iner.The hearing was held at Chicago, Illinois, on various datesbetween June 3 and 13, 1945, inclusive. The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Company moved atvarious times during the hearing for dismissal of the petition. Ineach instance, the Trial Examiner reserved ruling upon the motionfor the Board.For reasons stated in Section III,infra,the motionsare hereby denied.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All par-ties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFoote Bros. Gear and Machine Corporation, a Delaware corpora-tion, is engaged in the manufacture of gears of various types at 467 N. LR. B., No. 43318 FOOTE BROS.GEAR AND MACHINE CORPORATION319plants located in Chicago, Illinois, with which we are hereby con-cerned.The principal raw material used by the Company is steel,and its principal manufactured product is finished gears.The Com-pany annually receives from points outside the State of Illinoisshipments of raw materials valued at more than $1,000,000.TheCompany annually ships in interstate commerce finished productsvalued in excess of $1,000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Foremen of America is an unaffiliated labor organization,admitting to membership supervisory employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asexclusive bargaining representative of certain of its supervisorypersonnel.In support of its motion to dismiss the petition, the Companycontends that the supervisory personnel sought to be represented bythe Union are not "employees" within the meaning of Section 2 (3)of the Act. The Company has set forth no argument in justificationof its contention which was not fully considered by us in thePackard 1and Soss 2cases, wherein we held that foremen are "employees."Wefind, in accordance with our determinations in those and subsequentcases," that the supervisory personnel involved herein are "employees"within the meaning of Section 2 (3) of the Act .4A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'Matter of Packard Motor Car Company,61 N L. R. B. 4, and 64 N. L. R. B. 1212.2Matter of Soss Manufacturing Company, et al.,56 N. L. R. B. 348.6 SeeMatter of L. A. Young Spring &WireCorporation,65 N. L. R B. 208;Matter ofThe R. F. Goodrich Company,65 N. L R B 294;Matter of Simmons Company,65N L R B 984;Matter of The Midland Steel Products Company, Parrish & BinghamDivision, 65 N. L. R B. 997.4 SeeN. L. R. B. v. Armour and Co.,154 F (2d) 570 (C C. A. 10);Jones & LaughlinSteel Corporation v. N. L. It. B,146 F. (2d) 833 (C C. A 5) ; N.L. R. B. v. Skinner &Kennedy Stationery Company,113 F. (2d) 667 (C. C. A 8).6 The Field Examiner reported that the Union submitted 150 designations and that thecards were all dated April 1945,He further reported that there are 205 employees inthe appropriate unit. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Union seeks a unit of all assistant plant production managers,general foremen, foremen, assistant foremen, working foremen, pro-duction supervisors, foreladies, and female supervisors engaged inthe Chicago plants of the Company, excluding all other employees.The Company contends, in effect, that, except for the female super-visors who exercise no supervisory authority, none of the personssought to be represented by the Union are employees and, conse-quently, cannot be included within a collective bargaining unit.Apart from this contention, the Company takes no position regardingthe appropriate unit.Inasmuch as we have already found in Section III, above, thatthe persons sought herein are "employees" within the meaning ofSection 2 (3) of the Act, it is clear that they may comprise an ap-propriate collective bargaining unit.However, the record indicates that the female supervisors sought bythe Union are engaged in doing "administrative work and are notpart of the operating management."The record contains no evidenceindicating that they exercise supervisory functions within the mean-ing of our customary definition, and, accordingly, we shall excludethem.We find that all assistant plant production managers, general fore-men, foremen, assistant foremen, working foremen, production super-visors and foreladies engaged at the Chicago plants of the Company,excluding female supervisors and all other employees, constitute aunit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Foote Bros. Gearand Machine Corporation, Chicago, Illinois, an election by secret FOOTE BROS. GEAR AND MACHINE CORPORATION321ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedbyUnited Foremen of America, for the purposes of collectivebargaining.MR.GERARD D. REILLY,dissenting :For the reasons stated in my dissenting opinion inMatter of Pack-ard Motor Car Company,61 N. L. R. B. 4, I am constrained to dissentfrom the majority opinion in this case.682148-46-vol. 67-22